 
EXHIBIT 10 (ttt)
 
CEL-SCI CORPORATION
 
 
SECURITIES PURCHASE AGREEMENT
 
 
1.            Subscription. I hereby agree to purchase ______ shares of the
Company’s common stock pursuant to the terms and conditions of this Agreement
for a total investment of $___________.
 
The shares of common stock are sometimes referred to in this Agreement as the
“Securities”.
 
This Agreement must be signed and delivered to the Company on or before
_________.
 
2.            Representations and Warranties. I warrant and represent to the
Company that:
 
a. I have had the opportunity to review the Company’s filings with the
Securities and Exchange Commission.
 
b. I (and my purchaser representative, if any) have had an opportunity to ask
questions of, and receive answers from the officers of the Company concerning
the Company’s business and affairs.
 
c. I understand that prices for the Company’s common stock on the NYSE have been
volatile in the past.
 
d. By virtue of my net worth and by reason of my knowledge and experience in
financial and business matters in general, and investments in particular, I am
capable of evaluating the merits and risks of an investment in the Securities.
 
e.  I am capable of bearing the economic risks of an investment in the
Securities.
 
3.           Payment/Closing. Payment for the Securities must be made by wire
transfer on or before July __, 2017. The Securities will be delivered upon the
approval of the issuance of the Securities by the NYSE MKT.
 
4.          Applicable Law/Arbitration. This Agreement shall be governed in all
respects by the laws of Colorado, without regard to the choice of law provision
thereof. Any claim, controversy or dispute with respect to this Agreement or the
Securities will be settled by means of binding arbitration in Vienna, Virginia
pursuant to the Commercial Rules of the American Arbitration Association. In any
litigation, arbitration, or court proceeding between the Company and the
Subscriber relating to this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and expenses incurred.
 
 
 
 

 
 
IN WITNESS WHEREOF, I have executed this Subscription Agreement this
____________ day of July, 2017.
 
 
__________________________
Signature of Subscriber
 
ACCEPTED:
 
CEL-SCI CORPORATION
 
 

By:
 
 
 
 
 
 
Name of Subscriber

 
 
 
(Type or Print)

 
 
 
 
Dated:
 
 
Address of Subscriber:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

